Citation Nr: 1822064	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for swollen feet as secondary to service-connected diabetes mellitus, type II.

3.  Entitlement to an effective date earlier than January 10, 2013, for the grant of service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to an effective date earlier than January 10, 2013, for the grant of service connection for coronary artery disease (CAD).

5.  Entitlement to an initial rating in excess of 70 percent for PTSD.

6.  Entitlement to an initial rating in excess of 30 percent for CAD.

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970, including service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2012, January 2014, and May 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2012 rating decision assigned a 20 percent rating for the Veteran's service connected diabetes.  The January 2014 rating decision granted service connection for PTSD, effective January 10, 2013, and assigned a 70 percent rating.  The May 2016 evaluation granted service connection for CAD, effective January 10, 2013, and assigned a 30 percent rating.  

A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the issue of entitlement to a TDIU rating has been raised by the Veteran's representative's April 2017 statement and is within the jurisdiction of the Board.

The issues of entitlement for a rating in excess of 20 percent for diabetes mellitus, type II, for service connection for swollen feet as secondary to diabetes, entitlement to a rating in excess of 70 percent for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  VA received the Veteran's claim for service connection for PTSD on January 10, 2013, and no communication prior to January 10, 2013, was received that could be construed as an informal or formal claim for entitlement to service connection for PTSD.  

2.  VA received the Veteran's claim for service connection for CAD on January 10, 2013, and no communication prior to January 10, 2013, was received that could be construed as an informal or formal claim for entitlement to service connection for CAD.

3.  The Veteran had a workload of 5 - 7 METs with no episodes of acute congestive heart failure or left ventricular dysfunction with an ejection fraction less than 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date earlier than January 10, 2013, for the grant of service connection for PTSD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria for entitlement to an effective date earlier than January 10, 2013, for grant of service connection for CAD have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for an initial rating in excess of 30 percent for CAD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code (DC) 7005 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110 (a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

An exception to this rule applies if an application for benefits is received within one year from the date of a Veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award may be made retroactive to "the day following the date of discharge or release . . . ." 38 U.S.C. § 5110(b)(1).  

The Veteran contends that he is entitled to an effective date earlier than January 10, 2013, for his PTSD and CAD.  For the following reasons, the Board disagrees.

Historically, on January 10, 2013, the Veteran submitted a statement which asked VA to consider his correspondence an informal claim for PTSD and CAD.  In a January 2014 rating decision service connection for PTSD was granted, effective January 10, 2013.  A May 2016 rating decision granted service connection for CAD effective January 10, 2013.  The Board finds that the January 10, 2013, effective date for the establishment of service connection for PTSD and CAD is correct.  In this case, the RO first received the Veteran's informal claim for compensation for PTSD and CAD on January 10, 2013.  After a review of the record, the Board finds that there was no communication, either formal or informal, prior to January 10, 2013, that constituted a claim for service connection for either PTSD or CAD, and the Veteran has not otherwise established that there exists any such claim.  According to the applicable regulation, the effective date of the grant of service connection for PTSD and CAD can be no earlier than January 10, 2013, the date of receipt of the claim, which was the date VA first received any communication indicating an intent to apply for service connection for these claims. 38 C.F.R. § 3.400(b)(2)(i).

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that as the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply, and therefore, the claim is denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for different periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

Initially, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran seeks an initial rating for CAD in excess of 30 percent.  The Veteran's CAD is rated under 38 C.F.R. § 4.104, DC 7005.  

Under Diagnostic Code 7005, a 60 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted for CAD resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

In May 2016, a VA examination determined that the Veteran's CAD was diagnosed after a bypass surgery in 2012.  His symptomology at the time of the examination did not require continuous medication.  He had not had a myocardial infarction.  He had not had congestive heart failure.  He did have a prior cardiac arrhythmia identified as an atrioventricular block of I degree.  He did not have a heart valve condition.  He had no hospitalizations for treatment of his heart condition other than his bypass surgery.  Upon examination, his rhythm, heart sounds, and peripheral pulses were normal.  His echocardiogram had left ventricular ejection fraction of 59.0 percent.  An interview based METs test determined that he exhibited METs greater than 5 but less than 7, which was consistent with walking up a flight of stairs, golfing without a cart, mowing the lawn, and doing heavy yard work.  His symptoms were reported as dyspnea, fatigue, angina, dizziness.  

The evidence clearly shows that a higher rating of 60 or 100 percent is not supported by the evidence of record.  There is no evidence of record which would establish that at any time during the period on appeal the Veteran's CAD resulted in any episodes of acute congestive heart failure, or that he had METs less than 5 which resulted in dyspnea, fatigue, angina, dizziness, or syncope.  There is also no evidence of record that the Veteran's left ventricular dysfunction had an ejection fraction of less than 50 percent at any time during the period on appeal.  Thus, based on the evidence of record before the Board, a rating in excess of 30 percent is not warranted.

The Board finds the May 2016 VA examiner's medical opinion adequate and highly probative both as to the Veteran's subjective reports and the resulting objective findings.  Specifically, the examiner interviewed the Veteran, conducted a physical examination and had the requisite medical expertise and had sufficient facts and data on which to base the conclusions.  As such, the Board accords the May 2016 VA examination opinion great probative weight.

Additionally, the Board has also considered the statements submitted by the Veteran in support of the claim.  The Board finds that the Veteran is a lay person and though he is competent to report observable symptoms he experiences through his senses, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes.   Layno v. Brown, 6 Vet. App. 465 (1994).  The identification of coronary artery disease and its METs limitations or ejection fraction percentages requires medical expertise that the Veteran has not shown he possesses.  The medical findings, as provided in the examination report, directly address the criteria under which his disability is rated.  The Board finds that evidence is the most persuasive and outweighs the Veteran's statements in support of his claim.

Accordingly, as the preponderance of the evidence is against the assignment of a disability rating in excess of 30 percent for the Veteran's CAD, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to effective date prior to January 10, 2013, for the grant of service connection for PTSD is denied.

Entitlement to effective date prior to January 10, 2013, for the grant of service connection for CAD is denied.

Entitlement to an initial rating in excess of 30 percent for CAD is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

In regards to his claim for a rating in excess of 20 percent for his diabetes and for swelling of his feet as secondary to diabetes, the Veteran last underwent a VA examination for the purpose of evaluating his diabetes and his feet in January 2012, over 5 years ago.  Therefore, a more contemporaneous examination regarding the Veteran's feet is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

In regards to the Veteran's claim for an initial rating in excess of 70 percent for his service connected PTSD, a December 2013 VA examination diagnosed the Veteran with PTSD.  An April 2015 private medical examination determined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  However, a May 2016 VA examination found the Veteran to no longer have any symptoms of PTSD.  The May 2016 examination also found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by medication.  Thus, the Board finds that the May 2016 VA examination is inadequate for adjudication purposes.  Therefore, an additional, contemporaneous VA medical examination and opinion are required.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Additionally, the Veteran's claim for TDIU is inextricably intertwined with his claims for increased ratings remanded for additional developmemt.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the nature and severity of his service-connected diabetes mellitus, type II, and to determine the nature and etiology of any swelling of the feet.  The claims file must be made available to the examiner for review in connection with the examination, and it should be confirmed that such records were available for review.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.  The examination report must include a complete rationale for all opinions expressed. 

a.  Regarding the Veteran's service connected diabetes mellitus, type II, the examiner should make findings responsive to the criteria for rating diabetes mellitus, type II, to include whether the condition requires insulin, restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities).  If regulation of activities is necessary, please state whether it is due to diabetes mellitus, type II.  The examiner should also state whether the Veteran has been hospitalized for episodes of ketoacidosis or hypoglycemic reactions; whether he requires visits to a diabetic care provider either weekly or twice per month; and whether he has had a progressive loss of weight and strength due solely to service-connected diabetes mellitus.

The examiner should also evaluate and discuss the severity of all related complications of diabetes mellitus, type II.  All signs and symptoms necessary for rating these complications under the rating criteria should also be reported in order to determine whether any separate evaluations are warranted.  If the examiner determines that separate examinations are warranted to evaluate any of these complications, such examinations should be scheduled.

b.  In regards to the Veteran's feet, the examiner is asked to identify whether the Veteran has any swelling of the feet.  In so finding, the examiner must reconcile the medical evidence, which includes VA treatment records and a January 2012 VA examination that note no swelling of the feet.

For any swelling of the feet diagnosed, the examiner must opine as to whether it is at least as likely as not (a 50 percent or better probability) that such disability was caused or aggravated (worsened beyond its natural progression) by his service-connected diabetes mellitus. 

The examiner must provide a complete rationale on which his/her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

If the examiner finds that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion.

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

3.  Thereafter, schedule the Veteran for a VA examination, with an appropriately qualified examiner, to ascertain the current nature and severity of his service-connected PTSD.  The examiner should review the claims file and should note that review in the report. 

After examining the Veteran and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the service-connected disability and should opine as to their severity.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to his service-connected disability.

The examiner should specifically address and reconcile the April 2015 private examination and the May 2016 VA examination.

4.  After ensuring compliance with the development requested above, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


